NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 15 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-55477

              Plaintiff - Appellee,               D.C. Nos.    2:13-cv-05080-GHK
                                                               2:88-cr-00972-GHK
    v.

 MARIO ERNESTO VILLABONA-                         MEMORANDUM*
 ALVARADO,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                       George H. King, Chief Judge, Presiding

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Mario Ernesto Villabona-Alvarado appeals pro se the district court’s

judgment denying his petition for a writ of error coram nobis seeking to vacate his

convictions stemming from a 1990 trial. We have jurisdiction under 28 U.S.C.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Villabona-Alvarado claims that evidence discovered after the resolution of

his 28 U.S.C. § 2255 motion provides a basis for vacating his convictions. We

review de novo the district court’s denial of Villabona-Alvarado’s coram nobis

petition. See United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007). The

district court properly refused to hear Villabona-Alvarado’s repetitive petition

given that he presented no evidence of “manifest injustice or a change in law.”

Polizzi v. United States, 550 F.2d 1133, 1135 (9th Cir. 1976); see also Matus-Leva

v. United States, 287 F.3d 758, 761 (9th Cir. 2002) (“A petitioner may not resort to

coram nobis merely because he has failed to meet the AEDPA’s gatekeeping

requirements.”). Moreover, Villabona-Alvarado’s claims fail to demonstrate an

error of “the most fundamental character.” Hirabayashi v. United States, 828 F.2d

591, 604 (9th Cir. 1987).

      AFFIRMED.




                                          2                                   14-55477